        Case 1:12-cr-00276-SCJ-JKL Document 837 Filed 11/26/18 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

   G ODFREY I LONZO ,                                   CRIMINAL ACTION NO.
   P ETITIONER / D EFENDANT
                                                        1:12-CR-276-SCJ-1
   V.
                                                        C IVIL A CTION N O .
   U NITED S TATES OF A MERICA ,
   R ESPONDENT                                          1:18-CV-2986-SCJ-JKL


                                      ORDER

        This matter is before the Court for consideration of the Government’s

motion for an extension of time to respond to Defendant’s motion to vacate his

sentence. The Government’s motion is granted. The Government’s response shall

be due 30 days after the plea transcript is filed on the Court’s docket.

So ordered this 26th day of November, 2018.




                                       JOHN K. LARKINS III
                                       UNITED STATES MAGISTRATE JUDGE


Prepared by
Laurel R. Boatright, Assistant United States Attorney



                                          
